[Cite as Daher v. Cuyahoga Community College Dist., 2021-Ohio-2103.]

                             COURT OF APPEALS OF OHIO

                            EIGHTH APPELLATE DISTRICT
                               COUNTY OF CUYAHOGA

GEORGE DAHER,                                        :

                Plaintiff-Appellant,                 :
                                                                       No. 109719
                v.                                   :

CUYAHOGA COMMUNITY                                  :
COLLEGE DISTRICT, ET AL.,
                                                     :
                Defendants-Appellees.


                              JOURNAL ENTRY AND OPINION

                JUDGMENT: AFFIRMED
                RELEASED AND JOURNALIZED: June 24, 2021


            Civil Appeal from the Cuyahoga County Court of Common Pleas
                                Case No. CV-15-852177


                                          Appearances:

                The Pattakos Law Firm L.L.C., Peter Pattakos, and Rachel
                Hazelet, for appellant.

                Roetzel and Andress, L.P.A., and Barry Y. Freeman, for
                appellees.

                Michael C. O’Malley, Cuyahoga County Prosecuting
                Attorney, and Tasha L. Forchione, Assistant Prosecuting
                Attorney, Amici, for appellees.
MARY EILEEN KILBANE, J.:

               Plaintiff-appellant George Daher (“Daher”) appeals the trial court’s

decision to grant defendants Beverly Bankston (“Bankston”), Ronald Wynne

(“Wynne”), Clayton Harris (“Harris”), and Cuyahoga Community College District’s

(“Tri-C”) (collectively “Defendants”) motion for judgment on the pleadings pursuant

to Civ.R. 12(C). For the reasons that follow, we affirm.

FACTUAL AND PROCEDURAL BACKGROUND

               Daher appeals the trial court’s judgment granting Defendants’ motion

for judgment on the pleadings. The following facts were established in Daher v.

Cuyahoga Cty. Community College Dist., 2017-Ohio-751, 85 N.E.3d 1048, ¶ 2-8

(8th Dist.) (“Daher I”):

      Daher was employed by Cuyahoga Community College District from
      September 2012 to April 2015. The events that led up to and resulted
      in his termination formed the basis for subsequent criminal and civil
      proceedings in the Cuyahoga County Court of Common Pleas. It is
      undisputed that the court reporter is not a party to the civil action from
      which the instant appeal arose.

      In Cuyahoga C.P. No. CR-15-599959, the Cuyahoga County Grand Jury
      returned an indictment in October 2015 charging Daher with two
      counts of unauthorized use of property — computer, cable, or
      telecommunication property, in violation of R.C. 2913.04. A second
      indictment was issued in December 2015 charging Daher with 24
      counts of unauthorized use of property. The trial court granted the
      state’s motion to dismiss the case without prejudice on February 3,
      2016. On March 15, 2016, the trial court amended its judgment entry
      and dismissed the case with prejudice. The trial court ordered the
      record of Daher’s criminal case to be sealed pursuant to R.C. 2953.52.1


      1 The prosecutors in this case opposed the motion to seal the record and
appealed to this court alleging the trial court erred dismissing an indictment with
prejudice at an expungement hearing. State v. G.D., 8th Dist. Cuyahoga Nos. 104317
      In Cuyahoga C.P. No. CV-15-852177, Daher filed a civil complaint
      against the college and Beverly Bankston, an administrative lieutenant
      with the campus police and security services, on October 6, 2015.
      Daher asserted claims for public policy violations, discrimination,
      retaliation, and intentional interference with prospective employment.
      Daher amended his complaint on April 21, 2016, to add a malicious
      prosecution claim. Specifically, Daher alleged that defendants
      maliciously instituted the criminal proceedings against him by filing a
      false, defamatory, and incomplete complaint to the Cuyahoga County
      Prosecutor’s Office for the purpose of retaliating against him. Daher
      further alleged that the criminal prosecution was not supported by
      probable cause.

      On May 5, 2016, Daher filed a subpoena ordering the court reporter to
      produce “all transcripts, notes & exhibits from grand jury proceedings”
      pertaining to his criminal prosecution. The court reporter filed
      motions to quash Daher’s subpoena and for a protective order, arguing
      that (1) grand jury proceedings are secret, (2) the requested materials
      were privileged, and (3) that Daher failed to demonstrate a
      particularized need for disclosure that outweighed the need for secrecy.

      In opposing the court reporter’s motions to quash the subpoena and for
      a protective order, Daher argued that he needed the grand jury
      materials to overcome the presumption that probable cause existed to
      prosecute him, establish the elements of his malicious prosecution
      claim, and to impeach Lieutenant Ronald Wynne of the college’s
      campus police and security services. Daher further asserted that the
      motions were “a transparent attempt to prevent the discovery of
      potentially perjur[i]ous testimony that is directly relevant to [Daher's]
      malicious prosecution claims[.]”

      On July 15, 2016, the trial court held the court reporter’s motions to
      quash and for a protective order in abeyance and ordered the court
      reporter to produce the grand jury materials requested in Daher’s
      subpoena to the court for an in-camera inspection.

This court dismissed the court reporter’s appeal, reasoning that until the trial court

compelled disclosure of the subpoenaed materials, there was no final appealable



and 104328, 2016-Ohio-8148, ¶ 28. This court affirmed the trial court, finding the
state’s appeal to be frivolous with no real question for review. Id. at ¶ 28.
order. Id. at ¶ 24. The court reporter appealed this dismissal to the Ohio Supreme

Court, which affirmed this court’s decision. Daher v. Cuyahoga Community College

Dist., 155 Ohio St.3d 271, 2018-Ohio-4462, 120 N.E.3d 830, ¶ 16 (“Daher II”).

              On November 15, 2019, Daher filed an unopposed motion to file a

second amended complaint in which he removed the national origin discrimination,

retaliation, and tortious interference claims, maintained the malicious prosecution

claim, and added a claim for malicious attempt to influence public officials pursuant

to R.C. 2921.03. On November 27, 2019, the trial court granted leave and deemed

the second amended complaint filed as of November 25, 2019. The same day,

Defendants filed their motion for judgment on the pleadings. Daher filed his brief

in opposition on December 9, 2019, and Defendants’ reply brief was filed on

December 13, 2019.

              On May 1, 2020, the trial court granted Defendants’ motion for

judgment on the pleadings. The court stated that:

      [A]fter construing the complaint and answer in the light most favorable
      to the plaintiff, and accepting all of its factual allegations as true, [the
      court] finds that the plaintiff can prove no set of facts in support of the
      claims that would entitle them to relief.

      The court finds that grand jury testimony and statements to
      prosecutors are absolutely immune from civil liability. See, MJ Dicorpo
      v. Sweeney, 69 Ohio St.3d 497, 505, 1994-Ohio-316. Further, plaintiff
      is not entitled to relief under R.C. 2921.03 as he was not criminally
      convicted. Therefore, judgment is rendered in favor of defendant and
      against plaintiff

On May 12, 2020, Daher filed his notice of appeal from this judgment. In this

appeal, Daher presents two assignments of error:
      I. The trial court wrongly dismissed Plaintiff/Appellant’s malicious
      prosecution claim on the pleadings based on an erroneous application
      of M.J. DiCorpo v. Sweeney, 69 Ohio St.3d 497,1994-Ohio-316, 634
      N.E.2d 203 (1994) in holding that Defendants/Appellees were immune
      from civil liability despite allegedly having made knowingly false
      statements calculated to frame Appellant for a crime, thereby causing
      the institution of baseless criminal proceedings against him.

      II. The trial court wrongly dismissed Plaintiff/Appellant’s claim under
      R.C. 2921.03 because, contrary to the trial court’s holding and as
      recently affirmed by The Supreme Court of Ohio, the statute does not
      require an underlying criminal conviction as a prerequisite for civil
      liability.

After both parties had filed briefs, the Cuyahoga County Prosecutor’s office filed a

motion for leave to appear in the case and filed an Amicus Curiae brief in support of

Defendants. The motion was unopposed and granted.

LAW AND ANALYSIS

              Both of Daher’s assignments of error center around the trial court’s

granting of Defendants’ motion for judgment on the pleadings pursuant to Civ.R.

12(C). First, Daher argues the trial court improperly applied Ohio law by dismissing

his malicious prosecution claim because it found defendants immune from civil

liability. He then argues the dismissal of his claim for intimidation pursuant to R.C.

2921.03 was improper because the trial court incorrectly found a criminal conviction

was required to succeed on this second claim. Defendants counter that the trial

court’s dismissal was proper for both of Daher’s claims because the statements they

made to the prosecutor and/or grand jury, which are the basis for Daher’s two

claims, are protected by absolute immunity. Defendants argue that, even if Daher

does not require a criminal conviction to succeed on his intimidation claim, the trial
court’s dismissal was still proper because their absolute immunity bars that claim as

well.

              We review a ruling on a motion for judgment on the pleadings de

novo. Matthews v. United States Bank Natl. Assn., 8th Dist. Cuyahoga No. 105315,

2017-Ohio-7079, ¶ 8, citing Thornton v. Cleveland, 176 Ohio App.3d 122, 2008-

Ohio-1709, 890 N.E.2d 353, ¶ 3 (8th Dist.). Motions for judgment on the pleadings

are governed by Civ.R. 12(C), which states: “[a]fter the pleadings are closed but

within such time as not to delay the trial, any party may move for judgment on the

pleadings.” Civ.R. 12(C) motions are specifically designed for resolving questions of

law. Peterson v. Teodosio, 34 Ohio St.2d 161, 166, 297 N.E.2d 113 (1973). “Civ.R.

12(C) presents an onerous burden for litigants and consequently, a trial court must

be circumspect in its analysis of Civ.R. 12(C) motions.” Business Data Sys. v.

Figetakis, 9th Dist. Summit No. 22783, 2006-Ohio-1036, ¶ 10.

              “In order to be entitled to a dismissal under Civ.R. 12(C), it must

appear beyond doubt that [the nonmovant] can prove no set of facts warranting the

requested relief, after construing all material factual allegations in the complaint

and all reasonable inferences therefrom in [the nonmovant’s] favor.” Id., quoting

State ex rel. Toledo v. Lucas Cty. Bd. of Elections, 95 Ohio St.3d 73, 74, 2002-Ohio-

1383, 765 N.E.2d 854. When ruling on a Civ.R. 12(C) motion, the court is permitted

to consider both the complaint and answer. Thornton, citing State ex rel. Midwest

Pride IV, Inc. v. Pontious, 75 Ohio St.3d 565, 569, 1996-Ohio-459, 664 N.E.2d 931.
               Under Civ.R. 12(C), a “dismissal is appropriate where a court (1)

construes the material allegations in the complaint, with all reasonable inferences

to be drawn therefrom, in favor of the nonmoving party as true, and (2) finds beyond

doubt, that the plaintiff could prove no set of facts in support of his claim that would

entitle him to relief.” Chromik v. Kaiser Permanente, 8th Dist. Cuyahoga No.

89088, 2007-Ohio-5856, ¶ 8, citing Pontious. “Thus, the granting of a judgment on

the pleadings is only appropriate where the plaintiff has failed to allege a set of facts

which, if true, would establish the defendant’s liability.” Id., citing Walters v. First

Natl. Bank of Newark, 69 Ohio St.2d 677, 433 N.E.2d 608 (1982).

               Therefore, for trial court’s 12(C) dismissal of Daher’s second amended

complaint to be proper, even assuming the allegations in his complaint to be true, it

must be found that as a matter of law Daher cannot succeed on his claims against

Defendants. Chromik at ¶ 8, citing Pontious. Because the standard of review for a

12(C) is de novo, we will review Daher’s complaint, construe all material allegations

in it as true and all reasonable inferences in Daher’s favor. Then we will assess each

count individually to decide whether, beyond a doubt, Daher can prove no set of

facts to support these two claims to be entitled to relief as a matter of law.

   A. Malicious Prosecution Claim

               Count 1 of Daher’s complaint alleges a malicious prosecution claim.

Specifically, it alleges, “Defendants Bankston, Wynne, and Harris maliciously

instituted [plaintiff’s] criminal prosecution by making a false, defamatory and

misleadingly incomplete complaint to the Cuyahoga County Prosecutor for the
purpose of retaliating” against him and that Tri-C is responsible for this wrongful

conduct because it had knowledge of, promoted, or consented to these actions.

               We note at the onset that malicious prosecution claims are not

favored at law because they “act as a restraint upon the right to resort to the courts

for lawful redress.” Froehlich v. Ohio Dept. of Mental Health, 114 Ohio St.3d 286,

2007-Ohio-4161, 871 N.E.2d 1159, ¶ 9, quoting Guy v. McCartney, 7th Dist.

Jefferson No. 00 JE 7, 2002-Ohio-3035, ¶ 18. “Public policy supports this position

in order that criminal investigations are not discouraged and that those who

cooperate with law enforcement are protected.” Id.

               To be able to succeed on a claim for malicious prosecution, Daher

must be able to prove: (1) malice in initiating or continuing the prosecution, (2) lack

of probable cause, and (3) termination of the prosecution in favor of the accused.

Trussell v. Gen. Motors Corp., 53 Ohio St.3d 142, 146, 559 N.E.2d 732 (1990);

Thomas v. Murry, 8th Dist. Cuyahoga No. 109287, 2021-Ohio-206, ¶ 64, citing

Frazier v. Clinton Cty. Sheriff's Office, 12th Dist. Clinton No. CA2008-04-015,

2008-Ohio-6064, ¶ 14. “The absence of probable cause is the gist of an action for

malicious prosecution, and malice may be inferred from the absence of probable

cause.” Thomas v. Murry, 8th Dist. Cuyahoga No. 109287, 2021-Ohio-206, ¶ 64,

quoting Brand v. Geissbuhler, 8th Dist. Cuyahoga No. 70565, 1997 Ohio App. LEXIS

709, 14 (Feb. 27, 1997).

               Under Ohio law, a “private person who initiates or procures the

institution of criminal proceedings against another is not subject to liability unless
the person against whom the criminal proceedings were initiated proves all * * * of

the above-listed elements” of malicious prosecution. Thomas v. Murry, 8th Dist.

Cuyahoga No. 109287, 2021-Ohio-206, ¶ 65, quoting Ash v. Ash, 72 Ohio St.3d 520,

522, 651 N.E.2d 945 (1995).

              The Ohio Supreme Court has held that the initiation of criminal

proceedings, the first element of a malicious prosecution claim, begins with an

informal complaint to a prosecuting attorney. M.J. DiCorpo, Inc. v. Sweeney, 69

Ohio St.3d 497, 506, 634 N.E.2d 203 (1994). However, the Ohio Supreme Court has

also held that these statements, which initiate criminal proceedings, are protected

pursuant to the doctrine of absolute privilege in a “judicial proceeding.” (“We hold

that an affidavit, statement or other information provided to a prosecuting attorney,

reporting the actual or possible commission of a crime, is part of a judicial

proceeding.”) DiCorpo at ¶ 24.

              The “doctrine of absolute privilege protects any person who makes a

statement or submits an affidavit to a prosecutor for the purpose of reporting the

commission of a crime — even if the statements are false and are made in bad faith,

with knowledge of their falsity and with actual malice.” Barnes v. Beachwood, 8th

Dist. Cuyahoga No. 87100, 2006-Ohio-3948, ¶ 17, citing DiCorpo, (holding “the

doctrine of absolute privilege for statements made in a judicial proceeding applies

in circumstances where, as here, an affidavit or statement is submitted to a

prosecutor for purposes of reporting the commission of a crime”). Id. at ¶ 19. The

informant is protected by this absolute privilege against civil liability for those
statements made reporting the actual or possible commission of a crime to the

prosecuting attorney, “which bear some reasonable relation to the activity reported.”

Id.

              In Barnes, this court upheld the trial court’s sua sponte dismissal of

the plaintiff’s amended complaint with prejudice where the plaintiff alleged claims

of malicious prosecution and intentional infliction of emotional distress against the

city of Beachwood and various employees. Barnes at ¶ 15. The plaintiff, a city

employee, had a dispute with a coworker that led the city and its law director to turn

the matter over to the city prosecutor who charged the plaintiff. Id. at ¶ 2. The law

director had overseen the writing of the report submitted to the prosecutor. Barnes

at ¶ 20. This court found that even when construing the facts in the light most

favorable to the plaintiff, the malicious prosecution claim failed as a matter of law

because plaintiff could not overcome the doctrine of absolute privilege. Id. at ¶ 15.

This court held that the doctrine protected the law director for statements made in

the report, even if knowingly and maliciously ordered, because “the decision to

charge the plaintiff with a crime was ultimately within the sole discretion of the

prosecutor” who instituted the criminal proceedings against the plaintiff. Id. at ¶

20.

              Here, just like in Barnes, Daher is alleging in his complaint that his

coworkers “maliciously instituted Plaintiff’s criminal prosecution by making a false,

defamatory and misleadingly incomplete complaint to the Cuyahoga County

Prosecutor.” Giving an affidavit, statement, or other information to a prosecutor
regarding the commission of a crime is the initiating of judicial proceedings.

DiCorpo, 69 Ohio St.3d at 505, 634 N.E.2d 203. These statements are exactly the

kind of statements the Ohio Supreme Court has protected by the doctrine of absolute

privilege in a judicial proceeding and therefore, the persons making the statements

are protected and immune from civil suit. Barnes at ¶ 17, citing DiCorpo.

               Daher, in his notice of supplemental authority filing, argues that the

recent Ohio Supreme Court decision in Reister v. Gardner, Slip Opinion No. 2020-

Ohio-5484, states that the litigation privilege does not apply to malicious

prosecution claims. We disagree that the case stands for such a proposition. The

opinion does reaffirm that “[t]he litigation privilege provides absolute immunity to

parties, witnesses, lawyers, and judges from future lawsuits for statements made

during and relevant to judicial proceedings.” Reister at ¶ 8, citing Erie Cty. Farmers’

Ins. Co. v. Crecelius, 122 Ohio St. 210, 171 N.E. 97 (1930), syllabus. However, the

legal issue in Reister was that this privilege was being applied by the appellate court

to immunize the actions of board members done during prior civil litigation, which

the court held was a misapplication of this privilege. Id. at ¶ 9-10. The opinion also

reaffirms that the statements to be protected must be relevant to judicial

proceedings. Id. at ¶ 10. Specifically, the court held that the litigation privilege is

applicable to statements that bear “some reasonable relation to the judicial

proceeding in which” they appear. Id. at ¶ 14, quoting Surace v. Wuliger, 25 Ohio

St.3d 229, 495 N.E.2d 939 (1986). The court clarified that the privilege is not

applicable, however, to conduct that is simply connected in some way to litigation.
Id., citing Willitzer v. McCloud, 6 Ohio St.3d 447, 449-450, 453 N.E.2d 693 (1983).

Despite Daher’s contention the opinion does not say anything about the privilege’s

applicability to allegedly false statements.

               However, this court has held that even if Defendants’ statements were

made in bad faith with knowledge of their falsity and with actual malice, the persons

making these statements are protected against civil liability. Barnes, 8th Dist.

Cuyahoga No. 87100, 2006-Ohio-3948, at ¶ 17, citing DiCorpo. Daher’s complaint

puts forth no allegations that Defendants’ statements to the prosecutor were not

related to the activity reported, the activity being his allegedly improper use of the

OHLEG and eOPOTA systems. Similarly, “it cannot be said that a statement bears

no reasonable relation to the activity reported simply because it is false or made in

bad faith. The absolute privilege applies regardless of these defects.” Foley v. Univ.

of Dayton, S.D.Ohio No. 3:15-cv-96, 2015 U.S. Dist. LEXIS 163888, 19 (Dec. 7,

2015), citing DiCorpo. Therefore, we hold that Defendants’ statements to the

Cuyahoga County prosecutors are statements made in a judicial proceeding such

that the Defendants are entitled to absolute immunity for any cause of action

regarding those statements.

               Therefore, even when construing all material facts and reasonable

inferences in favor of Daher, he can prove no set of facts that would entitle him to

relief pursuant to Count 1 of his complaint because the Defendants have absolute

immunity from these claims. We, therefore, overrule his first assignment of error
and affirm the trial court’s granting of Defendants’ motion for judgment on the

pleadings regarding this claim.

   B. R.C. 2921.03, Intimidation Claim

                Count 2 of Daher’s complaint alleges Defendants violated R.C.

2921.03(A) and (C), intimidation. Specifically, it alleges that Defendants provided,

“to the Cuyahoga County Prosecutor’s Office materially false information

concerning Plaintiffs lawful access to, and use of, OHLEG and eOPOTA, Defendants

knowingly attempted to use a materially false and fraudulent writing with malicious

purpose, in bad faith, and in a wanton and reckless manner.” Daher alleges that by

doing so, “Defendants intended to improperly influence and hinder officials of the

County Prosecutor’s Office in the discharge of their official duties,” in violation of

R.C. 2921.03.

                Daher’s second assignment of error alleges that the trial court’s

judgment entry improperly dismissed Count 2 of his complaint solely because “he

was not criminally convicted.” Daher argues the recent Ohio Supreme Court

decision in Buddenberg v. Weisdack 161 Ohio St.3d 160, 2020-Ohio-3832, 161

N.E.3d 603, that was published after the trial court’s judgment entry, makes the trial

court’s entry contrary to law. We disagree that the trial court’s dismissal for Daher’s

Count 2 was based solely on a lack of a criminal conviction because the court first

found the defendants’ statements to the prosecutors or grand jury were absolutely

immune from civil liability. Similarly, we find nothing in the Buddenberg decision

that changes Defendants’ absolute immunity in this case.
               In Buddenberg, the plaintiff brought a civil rights action pursuant to

federal and Ohio antidiscrimination laws against her former employer, the Geauga

County Health District; her former supervisor, Geauga County Health

Commissioner Robert K. Weisdack; the Geauga County Health District’s attorney,

James Budzik; and certain members of the Geauga County Board of Health. Id. at

¶ 3. Buddenberg’s complaint also asserted claims for civil liability pursuant to R.C.

2307.60 for alleged violations of three criminal statutes: R.C. 2921.05 (retaliation);

R.C. 2921.03 (intimidation); and R.C. 2921.45 (interfering with civil rights). Id. at ¶

4. Relevant to this case, R.C. 2921.03 provides as follows:

      (A) No person, knowingly and by force, by unlawful threat of harm to
      any person or property, or by filing, recording, or otherwise using a
      materially false or fraudulent writing with malicious purpose, in bad
      faith, or in a wanton or reckless manner, shall attempt to influence,
      intimidate, or hinder a public servant, party official, or witness in the
      discharge of the person’s duty.

      (B) Whoever violates this section is guilty of intimidation, a felony of
      the third degree.

      (C) A person who violates this section is liable in a civil action to any
      person harmed by the violation for injury, death, or loss to person or
      property incurred as a result of the commission of the offense and for
      reasonable attorney’s fees, court costs, and other expenses incurred as
      a result of prosecuting the civil action commenced under this division.
      A civil action under this division is not the exclusive remedy of a person
      who incurs injury, death, or loss to person or property as a result of a
      violation of this section.

               The defendants attempted to dismiss this claim, arguing Buddenberg

could not state a claim for relief, because none of the defendants were criminally

convicted of the underlying criminal offense under (A) such that civil liability could

not subsequently be imposed under (C). Id. The court analyzed the plain language
in the statute and held that a criminal conviction is not a prerequisite for civil

liability pursuant to this statute. Id. at ¶ 21. R.C. 2921.03(C) imposes civil liability

on a “person who violates” the intimidation statute and does not explicitly limit this

liability just to one who is found guilty of violating the statute under (A). Id. at ¶ 19.

               Contrary to Daher’s allegations, however, the court’s decision in

Buddenberg is not determinative of whether he can succeed as a matter of law on

his second claim. Daher’s second amended complaint specifically states that the

allegedly false information Defendants provided to the prosecutor is the entire basis

of his claim that Defendants attempted to improperly influence and hinder county

officials in violation of R.C. 2921.03. This is the same allegedly false information

Defendants provided to the prosecutor that we held were made in a judicial

proceeding such that the Defendants are entitled to absolute immunity for any cause

of action regarding those statements. Barnes, 8th Dist. Cuyahoga No. 87100, 2006-

Ohio-3948, at ¶ 17, citing DiCorpo, 69 Ohio St.3d at 505, 634 N.E.2d 203.

               Nothing in Buddenberg suggests that the doctrine of absolute

privilege in a judicial proceeding does not apply to these claims. Similarly, Daher

provides no legal authority to suggest it does not protect Defendants’ statements in

this case.   The privilege is known to protect against any claim regarding the

privileged statements including but not limited to malicious prosecution claims,

defamation claims, intentional infliction of emotional distress, civil conspiracy, and

aiding and abetting claims. See Newman v. Univ. of Dayton, 2d Dist. Montgomery

No. 28815, 2021-Ohio-1609, ¶ 44. There is no known exception to the application
of this absolute privilege, especially in the context of a civil claim for intimidation

pursuant to R.C. 2921.03, and we decline to create such an exception here.

               Because these statements and thereby the Defendants that said them

are protected with an absolute privilege, Daher will be unable to use their statements

and reports to prove his claim. Without being able to point to statements or

materials knowingly provided to the prosecutor’s office to influence or intimate

them, Daher will be unable to succeed on a claim for intimidation pursuant to R.C.

2921.03, as a matter of law. As such, the trial court’s dismissal of this claim based

on the Defendants’ statements being absolutely immune from civil lability is proper

and not contrary to law.

               Therefore, even when construing all material facts and reasonable

inferences in favor of Daher, he can prove no set of facts that would entitle him to

relief pursuant to Count 2. We therefore overrule his second assignment of error

and affirm the trial court’s granting of Defendants’ motion for judgment on the

pleadings.

               Judgment affirmed.

      It is ordered that appellees recover from appellant costs herein taxed.

      The court finds there were reasonable grounds for this appeal.

      It is ordered that a special mandate be sent to said court to carry this judgment

into execution.
      A certified copy of this entry shall constitute the mandate pursuant to Rule 27

of the Rules of Appellate Procedure.



______________________________
MARY EILEEN KILBANE, JUDGE

EILEEN A. GALLAGHER, P.J., and
EILEEN T. GALLAGHER, J., CONCUR